Citation Nr: 1411560	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-09 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for blurry vision, including as due to an undiagnosed illness.

2.  Entitlement to service connection for left wrist pain, including as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

R. R. Layne, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 to November 2009.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office located in Columbia, South Carolina (RO).

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for blurry vision and left wrist pain, to include as a manifestation of an undiagnosed illness.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claims therein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran's service department record reflects that he had service in Southwest Asia, including Saudi Arabia, after August 2, 1990.  Therefore, he is a "Persian Gulf veteran" as he had active military service in the Southwest Asian Theater of operations during the Gulf War.  38 C.F.R. § 3.317 (2013).

Service connection may be established for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117(a)(1) (West 2002); 38 C.F.R. § 3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness; and (3) a diagnosed illness that VA determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

Service treatment records show that the Veteran reported and sought treatment for "joint pain localized in the wrist" and blurry vision.  The records also show that while the Veteran received treatment for his wrist pain, multiple x-rays were negative and an underlying disability was not diagnosed.  Similarly, while the Veteran received in-service treatment for vision problems, including astigmatism, myopia, and presbyopia, his blurry vision persisted and an underlying disability was not diagnosed.

In a February 2010 VA examination, the Veteran described his in-service symptoms related to his wrist.  He also reported occasional flare-ups which last up to seven days.  Clinical examination and diagnostic testing were negative.  The examiner diagnosed "no subjective evidence of left wrist pain."  The examiner failed to provide any further analysis or opinion, and, in doing so, did not consider the Veteran's lay testimony.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (finding that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection.")  Additionally, the VA examiner did not provide an opinion regarding whether the Veteran's symptom of wrist pain is related to a known diagnostic entity, or whether that it is a symptom attributable to an undiagnosed illness.  See 38 C.F.R. § 3.317.  Based on the above, the Board finds that a VA examination is necessary to determine the nature and etiology of the Veteran's left wrist pain.

In an October 2011 hearing held before the Board, the Veteran testified that since service he experienced occasional flare-ups consisting of wrist pain and limited motion.  However, he testified that he has not sought treatment, instead resorting to putting a splint on his wrist and taking Motrin.

Regarding the Veteran's claim for blurry vision, he testified that his private ophthalmologist and neurologist have thus far been unable to isolate the underlying pathology for his blurry vision.  The RO has not obtained the aforementioned private treatment records.  Because these records are clearly pertinent to the claim on appeal, this matter must be remanded to the RO to attempt to procure these records.

Additionally, the Veteran's January 2010 VA eye examination was cancelled because he purportedly failed to report.  The Veteran testified, and has consistently contended, that he was not informed of the date for his VA eye examination.  The record does not contradict or provide a reason to question the Veteran's contention that he was not informed of the date of his eye examination.  Further, the record fails to indicate how or when the VA medical center informed the Veteran of the date for his examination.  See Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007).  Based on the above, the Board finds that an eye VA examination should be rescheduled to determine the nature and etiology of the Veteran's blurry vision.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, to include his private treatment records.

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his representative and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded a VA examination to determine the whether any left wrist pain found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner must offer an opinion, with respect to each disability, as to whether the Veteran's current disability was incurred or aggravated as a result of active service.

If any symptoms related to the Veteran's claimed left wrist pain cannot be attributed to a known diagnostic entity, the examiner must render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  The Veteran must be afforded a VA examination to determine whether any eye disorder found, to include blurry vision, is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records were reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must specifically state whether any of the Veteran's complaints are attributable to a known diagnostic entity.  If there are known diagnostic entities to which the Veteran's complaints are attributable, the examiner must offer an opinion, with respect to each disability, as to whether the Veteran's current disability was incurred or aggravated as a result of active service.

If any symptoms related to any eye disorder found, to include blurry vision, cannot be attributed to a known diagnostic entity, the examiner must render an opinion as to whether such signs or symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be readjudicated.  If the issues on appeal remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

